Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of July 1, 2015 (the “Effective Date”), by and among The Habit
Restaurants, LLC, a Delaware Limited Liability Company (the “Company”), The
Habit Restaurants, Inc. (“Parent”), and Russ Bendel, an individual presently
residing at 21 Corn Flower Street, Coto De Caza, CA 92679 (the “Executive”).

WITNESSETH:

WHEREAS, the Company has employed the Executive pursuant to an Employment
Agreement dated as of June 2, 2008, as amended from time to time (the “Prior
Employment Agreement”);

WHEREAS, the Company desires to continue to retain the services of the
Executive, and the Executive desires to continue to be employed by the Company
for the term of this Agreement;

WHEREAS, the Executive as of the date hereof also serves as an officer of
Parent; and

WHEREAS, as of the Effective Date, the Company, Parent and the Executive desire
to supersede the Prior Employment Agreement, in its entirety, with this
Agreement by and among the Company, Parent and the Executive.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the Company, Parent and the Executive, intending to
be legally bound, hereby agree as follows:

1. Employment. During the term of this Agreement, the Executive shall serve as
President and chief executive officer (“CEO”) of each of the Company and Parent,
with such authority and duties, consistent with this Agreement, as shall from
time to time be delegated to him by the board of directors of Parent (the
“Board”). Parent shall propose to its shareholders at each applicable annual
meeting occurring during the term of this Agreement the re-election of the
Executive as a member of the Board and the Executive shall so serve if
re-elected.

2. Term. The term of the Executive’s employment hereunder shall commence on the
Effective Date and end on the date that is three (3) years following the
Effective Date. On such date, and on each subsequent anniversary of the
Effective Date, the term of this Agreement shall be automatically renewed for
one additional calendar year unless, at least ninety (90) days prior to the end
of the then-current term of this Agreement, either the Board or the Executive
shall give notice to the other not to extend this Agreement. Notwithstanding the
foregoing, the term of this Agreement may be earlier terminated in accordance
with Section 8. The “Term” shall mean, for purposes of this Agreement, such
initial term and subsequent extensions, if any.

3. Full-time Service.

3.1 Service with the Company. During the Term, the Executive agrees to provide
his full business time and attention to the business of Parent and the Company
(Parent



--------------------------------------------------------------------------------

and the Company being hereinafter jointly referred to as the “Employer”). In
addition, the Executive may be asked from time to time to serve as a director or
officer of one or more of Parent’s subsidiary entities, without further
compensation.

3.2 No Conflicting Duties. During the Term, the services of the Executive shall
be provided exclusively to the Employer (and, to the extent provided pursuant to
Section 3.1, to other subsidiary entities of Parent) and the Executive shall not
serve as an officer, director, employee, consultant or advisor to any other
business without the prior written consent of the Board. The Executive hereby
confirms that he is under no contractual commitments inconsistent with his
obligations set forth in this Agreement, and that during the Term, he will not
render or perform services, or enter into any contract to do so, for any other
corporation, firm, entity or person which are inconsistent with the provisions
of this Agreement. Notwithstanding the foregoing, nothing in this Agreement will
prevent the Executive from accepting speaking engagements, from serving on
boards of charitable or professional organizations or trade associations, from
serving on all boards on which the Executive serves as of immediately prior to
the Effective Date and any other boards consented to in writing by the Board
(which consent shall not be unreasonably withheld or delayed), or from investing
in other businesses during the Term, provided, however, that such speaking
engagements, or any service to such charitable, professional or trade
organizations, or any service to any such board, will not, individually or in
the aggregate, interfere with Executive’s duties hereunder, conflict with the
business interests of the Company or any of its Affiliates or the Employer’s
conflicts of interest policy as set forth in its Corporate Code of Business
Conduct and Ethics, or violate Section 6 or 7 of this Agreement.

4. Compensation. As compensation for all services to be rendered by the
Executive under this Agreement during the Term, the Employer shall provide the
Executive the following:

4.1 Base Salary. The Employer shall provide the Executive a base annual salary
(the “Base Salary”), which shall be paid on a regular basis in accordance with
the Employer’s normal payroll procedures and policies. The Base Salary shall be
paid at an initial rate of $720,000 per year. The rate of the Base Salary is
expected to increase to $735,000 per year, effective as of the first day of the
Employer’s 2016 fiscal year, subject to approval by the Board on or before such
date. Thereafter, the Executive’s salary shall be reviewed annually by the Board
and may be increased from time to time above the Base Salary required by this
Section 4.1 but may not be reduced below the then-current Base Salary paid to
the Executive without the Executive’s consent.

4.2 Bonus Compensation. Beginning with the Employer’s 2017 fiscal year, for each
fiscal year completed during the Term, the Executive will be eligible to earn an
annual bonus. The Executive’s target bonus will be twenty percent (20%) of the
Base Salary (the “Target Bonus”), with the actual amount of any such bonus being
determined by the Board in its discretion, based on the Executive’s performance
and that of the Employer against goals established by the Board; provided, that
the Employer may limit any discretionary determinations or adjustments to such
extent as it deems necessary to provide for the deductibility of any such bonus
on an accrual basis for the performance year. Annual bonuses will be payable
within two and one-half months following the close of the year for which the
bonus is earned. The Executive must be employed through the end of the
performance year to be eligible to receive a bonus pursuant to this Section 4.2.

 

-2-



--------------------------------------------------------------------------------

4.3 Participation in Benefit Plans. The Executive shall be included, to the
extent eligible thereunder, in any and all employee benefits plans of the
Employer providing general benefits for similarly-situated service providers of
the Employer who hold equity, as adopted from time to time, except to the extent
such plans are duplicative of benefits otherwise provided to the Executive under
this Agreement (e.g., a severance pay plan). The Employer shall be entitled to
adopt, terminate or modify any employee benefit plan without any obligation to
the Executive other than the obligation to treat Executive consistently with the
treatment of senior management who hold equity generally. The Executive’s
participation in any such plan or program shall be subject to the plan terms,
provisions, rules and regulations applicable thereto and any other restrictions
or limitations imposed by law, including without limitation applicable tax
rules.

4.4 Vacation. The Executive shall be entitled to earn paid vacation at the rate
of four (4) weeks per year, provided that accrual shall be capped at six
(6) weeks and once such cap has been reached, no more paid vacation shall accrue
until the accrual is brought below the cap. Vacation shall otherwise be subject
to the policies of the Employer as in effect from time to time.

4.5 Expenses and Perquisites. In accordance with such policies as may be
established and in effect from time to time, the Employer will pay or reimburse
the Executive for all reasonable and necessary out-of-pocket expenses, including
without limitation travel, entertainment, professional dues, and provide
allowances on a basis consistent with the reimbursement allowance that the
Employer provides to individuals serving in similar executive positions, subject
to the presentment of appropriate documentary proof and to any applicable
withholding requirements. In addition, Executive shall be provided with a
monthly car expense allowance of $2,000, subject to any applicable withholding
requirements. The Executive’s monthly car expense allowance shall be reviewed
periodically by the Board and may be increased from time to time above the
amount required by this Section 4.5 but may not be reduced below the
then-current monthly car expense allowance paid to the Executive without the
Executive’s consent.

5. Compensation upon the Termination of the Executive’s Employment with the
Company.

5.1 Termination Due to Death or Disability of Executive. In the event the
Executive’s employment is terminated by reason of Death or Disability pursuant
to Section 8.1, the Executive’s beneficiary or a beneficiary designated by the
Executive in writing to the Employer (in such form as may be prescribed or
acceptable to the Employer), or in the absence of such beneficiary, the
Executive’s estate, shall be entitled to receive the following:

(a) The Executive’s then current Base Salary through the date of termination, to
the extent not yet paid, compensation at the rate of the Base Salary for any
vacation time accrued but not used as of the date of termination, and
reimbursement for business expenses incurred by the Executive but not yet paid
to the Executive as of the date of

 

-3-



--------------------------------------------------------------------------------

termination; provided all expenses and supporting documentation required are
submitted to the Employer within sixty (60) days of the date of termination, and
provided further that such expenses are reimbursable under the Employer’s
policies as then in effect (all of the foregoing, “Final Compensation”).

(b) In addition, the Executive shall be entitled to receive his Target Bonus, if
any, in effect for the year of termination, with such Target Bonus prorated by
the number of full months that the Executive worked during the applicable year
and payable at the same time as other executive officer bonuses are paid for the
fiscal year of termination (but not later than two and one-half (2 1⁄2) months
after the end of such year) (the “Pro Rata Bonus”).

(c) If as of the date of termination, the Executive holds any unvested options,
restricted stock, or other equity in Parent or any unvested common units or
other equity in the Company (collectively, “Unvested Employer Equity”), then
subject to the last sentence of this Section 5.1(c) any Unvested Employer Equity
that is scheduled to vest based solely on continued employment and the passage
of time in the twelve (12)-month period immediately following the date of
termination shall accelerate and be deemed vested as of the date of termination
(“Partial Equity Acceleration”). For the avoidance of doubt, any Parent stock
options held by the Executive that are vested and exercisable as of the date of
termination, including by reason of this Section 5.1(c), will remain exercisable
for one year from the date of termination (but not beyond their maximum term)
and, subject to Section 12.4 below, shall expire at the end of such period to
the extent not earlier exercised; for the further avoidance of doubt, any common
units of the Company held by the Executive that are vested as of the date of
termination, including by reason of this Section 5.1(c), shall be treated in
accordance with the terms of the Company’s LLC Agreement and the certificate
under which such units were issued. If any Unvested Employer Equity constitutes
nonqualified deferred compensation subject to Section 409A (as defined in
Section 9), any Partial Equity Acceleration (whether under this Section 5.1(c)
or otherwise) of vesting with respect thereto shall accelerate payment only to
the extent consistent with Section 409A.

Apart from the Final Compensation, Pro Rata Bonus and Partial Equity
Acceleration, the Executive shall not otherwise be entitled to any additional
compensation.

5.2 Termination Pursuant to Sections 8.2 and 8.3. In the event that the
Executive’s employment is terminated pursuant to Section 8.2 or Section 8.3, he
shall not be entitled to any compensation other than Final Compensation.

5.3 Termination Pursuant to Sections 8.4 and 8.5.

(a) In the event of termination of the Executive’s employment by the Employer
without Cause pursuant to Section 8.4 or the Executive’s termination of
employment for Good Reason pursuant to Section 8.5, in addition to providing
Final Compensation, the Employer shall pay to the Executive the following:

(i) an amount equal to one times (1x) his then-current Base Salary payable in
installments during the twelve (12) month period following the date of
termination, plus, subject to the Executive’s timely election to continue his
participation and that

 

-4-



--------------------------------------------------------------------------------

of his eligible dependents in the Employer’s group medical and dental plans
under the federal law known as “COBRA”, an amount, after all applicable taxes
are paid, that equals the portion of the monthly health premiums paid by the
Employer on behalf of the Executive and his eligible dependents immediately
prior to the date that his employment terminates (the “Health Continuation
Benefits”) until the earlier of the date that is twelve (12) months following
the date of termination and the date that the Executive ceases to be eligible
for such coverage (all of the foregoing, the “Severance Benefits”). After the
Health Continuation Benefits end, the Executive may continue coverage for the
balance of the continuation period provided under COBRA, by paying the full
premium cost plus a small administrative fee. Notwithstanding the foregoing, in
the event that the Employer’s payment of the Health Continuation Benefits would,
in the determination of the Board or its delegate, subject the Executive, the
Company or Parent to any tax or penalty under the Patient Protection and
Affordable Care Act (as amended from time to time, the “ACA”) or Section 105(h)
of the Internal Revenue Code of 1986, as amended (“Section 105(h)”), or
applicable regulations or guidance issued under the ACA or Section 105(h), the
Executive and the Employer agree to work together in good faith, consistent with
the requirements for compliance with or exemption from Section 409A (as defined
in Section 9), to restructure such benefit; plus

(ii) the portion (if any) of any bonus earned under Section 4.2 for the
performance year preceding the year of termination that remains unpaid at the
time of termination, such earned but unpaid amount to be paid within thirty
(30) days of termination; plus

(iii) a bonus amount equal to the product of (A) a fraction (determined as
hereinafter provided), times (B) the Termination Bonus (as hereinafter defined),
such bonus amount, if any, to be paid at the same time as annual bonuses for the
year of termination are paid but not later than by March 15 of the following
calendar year. For purposes of this paragraph (iii), the fraction described in
clause (A) shall equal the number of full months worked by the Executive during
the calendar year of termination and prior to termination, divided by twelve
(12); and the Termination Bonus shall mean (X) during any period for which
Parent is entitled to the benefit of the post-IPO transition rule at Treas.
Regs. § 162.27-1(f) with respect to its annual bonus program, or if the annual
bonus opportunity for the year of termination was not intended to qualify for
the performance-based compensation exception described in Treas. Regs.
§ 162.27-1(e) (as determined by Parent), the Target Bonus for the year of
termination, and (ii) in every other case, the lesser of the Target Bonus for
the year of termination or the annual bonus that the Executive would have earned
under Section 4.2 for the year of termination had he remained employed.

(b) In addition, if the Executive holds Unvested Employer Equity, then the
Executive shall be entitled to Partial Equity Acceleration as described in
Section 5.1(c), subject to the conditions described therein; provided, that for
purposes of any termination to which this Section 5.3(b) applies, any stock
options held by the Executive that are vested and exercisable as of the date of
termination, including by reason of this Section 5.3(b), will remain exercisable
for ninety (90) days (but not beyond their maximum term) and, subject to Section
12.4 below, shall expire at the end of such ninety (90) day or shorter period to
the extent not earlier exercised; and further provided, that for purposes of any
termination to which this Section 5.3(b) applies, any common units held by the
Executive that are vested as of the date of termination, including by reason of
this Section 5.3(b), shall be treated in accordance with the terms of the
Company’s LLC Agreement and the certificate under which such units were issued.

 

-5-



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, in the event of termination of the
Executive’s employment by the Employer without Cause pursuant to Section 8.4 or
the Executive’s termination of employment for Good Reason pursuant to
Section 8.5, in either case within twenty-four (24) months following a
Change-in-Control, in addition to providing Final Compensation and in lieu of
the benefits described in Section 5.3(a) above, the Employer (including, for
purposes of this Section 5.3(c), any successor) shall be obligated to and shall
pay to the Executive (i) an amount equal to the sum of (A) one and one-half
times (1.5x) his then-current Base Salary (or, if greater, one and one-half
times (1.5x) his Base Salary as in effect at the time of the Change-in-Control),
plus (B) the Pro Rata Bonus, plus (C) the amount, if any, determined under
Section 5.3(a)(ii), plus (D) the Executive’s Target Bonus for the year of
termination (determined by reference to the Executive’s Base Salary taken into
account under clause (A)), plus (ii) the Health Continuation Benefits, as
described in Section 5.3(a) above, for the period commencing on the date of
termination and continuing until the earlier of the date that is eighteen
(18) months following the date of termination and the date that the Executive
ceases to be eligible for such coverage. The amount payable under clause
(C) above shall be payable within thirty (30) days of termination, and the
amounts payable under clauses (A), (B) and (D) above shall be paid as follows:
(X) to the extent not constituting nonqualified deferred compensation subject to
Section 409A (as defined in Section 9), or if the Change-in-Control is a “change
in control event” as that term is defined in Section 409A, in a lump sum; and
(Y) in every other case, in the same manner as payment would have been made
under Section 5.3(a). In addition, if the Executive holds Unvested Employer
Equity, then subject to the last sentence of this Section 5.3(c), all such
Unvested Employer Equity shall accelerate and be deemed vested as of the date of
termination. For the avoidance of doubt, any Parent stock options held by the
Executive that are vested and exercisable as of such date of termination,
including by reason of this Section 5.3(c), will remain exercisable for ninety
(90) days from the date of termination (but not beyond their maximum term) and,
subject to Section 12.4 below, shall expire at the end of such period to the
extent not earlier exercised; for the further avoidance of doubt, any common
units of the Company held by the Executive that are vested as of such date of
termination, including by reason of this Section 5.3(c), shall be treated in
accordance with the terms of the Company’s LLC Agreement and the certificate
under which such units were issued. If any Unvested Employer Equity constitutes
nonqualified deferred compensation subject to Section 409A (as defined in
Section 9), any acceleration of vesting with respect thereto shall accelerate
payment only to the extent consistent with Section 409A.

(d) Any obligation of the Employer or a successor to make any payments under
this Section 5.3 (other than Final Compensation) or to provide the Executive
with vesting of Unvested Employer Equity under this Section 5.3 is expressly
conditioned upon the Executive’s execution and return of an effective release of
claims in the form attached hereto as Exhibit A (the “Release”) not later than
such number of days following the termination of his employment as the Employer
determines that it must provide him by law to consider the Release in order to
render it fully effective. The Release creates legally binding obligations, and
the Executive is hereby advised to consult an attorney before signing it.

 

-6-



--------------------------------------------------------------------------------

(e) Any payments to which the Executive is entitled under this Section 5.3 shall
be payable in accordance with the normal payroll practices of the Employer and,
subject to Sections 9.2 and 9.4, if they would otherwise have been payable
earlier, will begin at the Employer’s next regular payroll period which is at
least five (5) business days following the later of the effective date of the
Release or the date the Release signed by the Executive is received by the
Employer, but the first payment shall include (without interest) all amounts
that would have been payable earlier but for the provisions of this
Section 5.3(e).

(f) The right of the Executive to receive and retain any payments to which he is
entitled under this Section 5.3 is expressly conditioned on his continuing
compliance with his obligations under this Agreement, including without
limitation his obligations under Sections 6 and 7 hereof, and with his
obligations under any other written agreement with the Company, Parent or any of
Parent’s other subsidiary entities.

6. Confidential Information, Employer Property and Assignment of Rights to
Intellectual Property.

6.1 Without the prior written consent of the Board, the Executive shall not
during the Term or at any time thereafter divulge, furnish, disclose or make
accessible (other than in the ordinary course of the business of the Employer
during the Term) to anyone for use in any way any Confidential Information. For
the purposes of this Agreement, “Confidential Information” means any and all
information of the Employer and/or any Affiliates that is not generally known by
those with whom those entities compete or do business, or with whom they plan to
compete or do business, and any and all information, publicly known in whole or
in part or not, which, if disclosed would assist in competition against them.
Without limiting the generality of the foregoing, Confidential Information
includes all information, whether developed by the Executive or by others,
concerning any trade secrets, confidential or secret designs, information
related to the siting of new or existing restaurants, processes, formulae,
software or computer programs, plans, devices or material (whether or not
patented or patentable, copyrighted or copyrightable) directly or indirectly
useful in any aspect of the business of the Employer or any Affiliates, any
confidential customer or supplier lists of the Employer or any Affiliates, any
terms of any relationship with any current or future supplier of the Employer or
any Affiliates, any confidential or secret development or research work of the
Employer or any Affiliates, or any other confidential, secret or nonpublic
aspects of the current and prospective business of the Employer or any
Affiliates. The Executive acknowledges that the above-described knowledge and
information constitutes a unique and valuable asset of the Employer and
Affiliates acquired at great time and expense by the Employer and Affiliates,
and that any disclosure or other use of such knowledge or information other than
for the sole benefit of the applicable Employer or Affiliate entity would be
wrongful and would cause irreparable harm to the Employer and Affiliates. The
foregoing obligations of confidentiality, however, shall not apply to any
knowledge or information which becomes publicly available, other than as a
direct or indirect result of the breach of this Agreement by the Executive.
Nothing in this Agreement shall prevent the Executive from disclosing
Confidential Information to the extent such disclosure is required by law or any
order of a court or government authority with jurisdiction; provided, however,
that in the event the Executive becomes legally compelled to disclose any such
information, then prior to making such required disclosure he shall, if
possible, provide the Employer with prompt written notice thereof so that the
Employer may seek a

 

-7-



--------------------------------------------------------------------------------

protective order or other appropriate remedy prior to any such disclosure; and
provided, further, that in the event such protective order or other remedy is
not obtained the Executive shall furnish only that information which is legally
required and will exercise reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded such information.

6.2 Surrender of Records and Property. Upon termination of his employment
hereunder, the Executive shall deliver promptly to the Employer all records,
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, data, tables, calculations or copies thereof, which are the property of
the Employer and which relate in any way to the business, products, practices or
techniques of the Employer, and all other property, trade secrets and
confidential information of the Employer, including, but not limited to, all
documents which in whole or in part contain any trade secrets or confidential
information of the Employer, which in any of these cases are in his possession
or under his control.

6.3 Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Employer. The Executive
hereby assigns and agrees to assign to the Employer (or as otherwise directed by
the Employer) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Employer to
assign the Intellectual Property to the Employer (or as otherwise directed by
the Employer) and to permit the Employer to enforce any patents, copyrights or
other proprietary rights to the Intellectual Property. The Executive will not
charge the Employer for time spent in complying with these obligations. All
copyrightable works that the Executive creates during his employment shall be
considered “work made for hire” and shall, upon creation, be owned exclusively
by the Employer. The Executive acknowledges that this Section 6.3 shall not
apply to any invention that qualifies fully under the provisions of California
Labor Code Section 2870, the terms of which are set forth in Exhibit B to this
Agreement.

7. Restricted Activities.

7.1 Non-Competition. During the Term, during any period in which the Executive
is a member of the Company under the Company’s Limited Liability Company
Agreement (the “Membership Term”), and for the two (2) year period following the
conclusion of the Membership Term (in the aggregate, the “Restricted Period”),
the Executive shall not engage in any Competing Business, either directly or
indirectly, as a principal or for his own account or solely or jointly with
others, or as a stockholder or equity owner in or officer, director, employee or
consultant of, any corporation or other entity, in any geographic area in which
the Company or any of its Affiliates operates restaurants or is actively
considering new restaurant locations at any time during the Term or the
Membership Term, or with respect to the portion of the Restricted Period that
follows conclusion of the Membership Term, at the time the Membership Term
concludes. For the purposes of this Agreement, a “Competing Business” is any
business engaged in the operation of one or more restaurants that primarily sell
hamburgers at an average price of less than $9.00 each in a facility of less
than 5,000 square feet. For the avoidance of doubt, nothing herein shall
prohibit the acquisition by Executive of an interest representing 5% or less of
the outstanding shares of a publicly-traded Competing Business.

 

-8-



--------------------------------------------------------------------------------

7.2 Agreement Not to Hire or Solicit Employees. The Executive agrees that during
the Restricted Period, the Executive will not, and will not assist any other
Person to, (a) hire or solicit for hiring any employee of the Employer or any
Affiliate or seek to persuade any employee of the Employer or any Affiliate to
discontinue employment or (b) solicit or encourage any independent contractor
providing services to the Employer or any Affiliate to terminate or diminish its
relationship with them. For the purposes of this Agreement, an “employee” of the
Employer or any Affiliate is any person who was such at any time within the
preceding eighteen (18) months.

7.3 Agreement Not to Solicit Business Partners. The Executive agrees that,
during the Restricted Period, the Executive will not directly or indirectly
(a) solicit or encourage any supplier, contractor or other business partner of
the Employer or any Affiliate to terminate or diminish its relationship with
them; or (b) seek to persuade any such business partner or prospective business
partner of the Employer or any Affiliate to conduct with anyone else any
business or activity which such business partner or prospective business partner
conducts or could conduct with the Employer or any Affiliate; provided that
these restrictions shall apply (i) only with respect to those Persons who are or
have been a business partner of the Employer at any time within the immediately
preceding two (2)-year period or whose business has been solicited on behalf of
the Employer by any of their officers, employees or agents within said two
(2)-year period, other than by form letter, blanket mailing or published
advertisement, and (ii) only if the Executive has had business contact with such
Person during his employment or other association with the Employer or any
Affiliate or has had access to Confidential Information which would assist in
the Executive’s solicitation of such Person.

7.4 Injunctive Relief. In signing this Agreement, the Executive gives the
Employer assurance that he has carefully read and considered all the terms and
conditions of this Agreement, including the restraints imposed on him under this
Section 7. The Executive agrees without reservation that these restraints are
necessary for the reasonable and proper protection of the Employer and
Affiliates, and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area. The Executive
further agrees that, were he to breach any of the covenants contained in this
Section 7, however caused, the damage to the Employer would be irreparable. The
Executive therefore agrees that the Company or Parent, in addition to any other
remedies available to it, shall be entitled to obtain preliminary and permanent
injunctive relief as authorized by applicable law against any such breach or
threatened breach in any court of competent jurisdiction, without posting bond.
The Executive and the Employer further agree that, in the event that any
provision of this Section 7 is determined by any court of competent jurisdiction
to be unenforceable by reason of its being extended over too great a time, too
large a geographic area or too great a range of activities, that provision shall
be deemed to be modified to permit its enforcement to the maximum extent
permitted by law. The Executive and the Employer also agree that the period of
any restriction under this Section 7 shall be tolled, and shall not run, during
any period of breach thereof. It is also agreed that each Affiliate shall have
the right to enforce all of the Executive’s obligations to that Affiliate under
this Agreement, including without limitation pursuant to this Section 7. No
claimed breach of this Agreement or other violation of law attributed to the
Employer or any Affiliate, or change in the nature of the Executive’s employment
or other relationship with the Employer or any Affiliate, shall operate to
excuse the Executive from the performance of his obligations under this
Section 7.4.

 

-9-



--------------------------------------------------------------------------------

8. Termination.

8.1 Death or Disability of Executive. The Executive’s employment hereunder shall
terminate immediately upon the death of Executive or at the option of the Board
upon the Disability of the Executive. For purposes of this Agreement,
“Disability” shall exist when any illness, injury, accident or condition of
either a physical or psychological nature which, despite reasonable
accommodations, results in the Executive being unable to perform substantially
all of the duties of his employment with the Employer for a period of ninety
(90) consecutive days or for one hundred eighty (180) days in any three hundred
sixty-five (365) day period. If any question shall arise as to whether during
any period the Executive is disabled, the Executive may, and at the request of
the Employer shall, submit to a medical examination by a physician selected by
the Employer to whom the Executive or his duly appointed guardian, if any, has
no reasonable objection to determine whether the Executive is so disabled and
such determination shall for the purposes of this Agreement be conclusive of the
issue. If such question shall arise and the Executive shall fail to submit to
such medical examination, the Employer’s determination of the issue shall be
binding on the Executive. In the event the Executive objects to the physician
selected by the Employer, within thirty (30) days thereof, the Executive and the
Employer shall each submit the names of three (3) qualified physicians and
alternatively strike the names until one name remains. A coin flip shall decide
which party has the first strike.

8.2 Resignation other than for Good Reason. Other than in connection with a
termination pursuant to Section 8.5, the Executive may resign from the Company
at any time following thirty (30) days’ prior written notice to the Employer and
provided the Executive agrees to cooperate with the Employer and provide
reasonable assistance in the appointment and training of a successor for a
period of one month following the date of resignation. The Board may elect to
waive such notice period or any portion thereof. In connection therewith, if
applicable, the Executive shall also resign all officer and director positions
with the Employer and Affiliates, including as a member of the Board.

8.3 Termination for Cause. The Board may terminate the Executive’s employment
hereunder at any time for “Cause” (as hereinafter defined) immediately upon
written notice to the Executive. Such written notice shall set forth with
reasonable specificity the Board’s basis for such termination. For purposes of
this Agreement, “Cause” for the Executive’s termination will exist at any time
after the happening of one or more of the following events, in each case as
determined in good faith by the Board:

(a) The Executive’s —

(i) willful misconduct or gross negligence in the performance of his duties
hereunder which is not remedied (if remediable) within thirty (30) business days
after written notice from the Board, which written notice shall state that
failure to remedy such conduct may result in termination for Cause;

(ii) willful refusal to comply in any material respect with the legal directives
of the Board so long as such directives are not inconsistent with the
Executive’s position and duties, or a material breach of this Agreement or any
written Employer policy which

 

-10-



--------------------------------------------------------------------------------

if not remedied (if remediable) within thirty (30) business days after written
notice from the Board, which written notice shall state that failure to remedy
such conduct may result in termination for Cause;

(b) the Executive’s deliberate attempt to do injury to the Employer or any
Affiliate;

(c) the Executive’s commission of any act of fraud, willful misrepresentation,
misappropriation, embezzlement or any act of similar gravity involving moral
turpitude;

(d) the Executive’s abuse of controlled substances or alcohol which materially
impairs the goodwill or business of the Employer or any Affiliate or causes
material damage to its property, goodwill or business or impairs Executive’s
fulfillment of his responsibilities to the Employer or any Affiliate; or

(e) the Executive’s commission of a felony that is reasonably likely to cause
material harm to the standing and reputation of the Employer or any Affiliate.

8.4 Termination Without Cause. The Board shall have the absolute right to
terminate the Executive’s employment without Cause at any time upon thirty
(30) days’ written notice to the Executive. Termination “without Cause” shall
mean termination of employment on any basis other than the termination of
Executive’s employment hereunder pursuant to Sections 8.1, 8.2, 8.3 or 8.5.

8.5 Resignation for Good Reason. The Executive may resign from the Employer at
any time for “Good Reason” (as hereinafter defined) if: (A) the Executive
provides the Employer written notice setting forth in reasonable detail the
condition giving rise to Good Reason not later than ninety (90) days following
the initial existence of such condition; (B) the Employer fails to remedy such
condition within thirty (30) days following the receipt of such notice; and
(C) the Executive resigns his employment by written notice to the Employer
within thirty (30) days of the expiration of such thirty day cure period. For
purposes of this Agreement, “Good Reason” means that any of the following has
occurred without the Executive’s consent: (i) there is any material adverse
change in the nature or scope of the Executive’s responsibilities, or the
Executive is assigned duties that are materially inconsistent with his duties as
set forth in this Agreement, (ii) there is any material reduction in said
duties, (iii) there is any reduction in the Executive’s compensation or benefits
(other than as a result of a change in benefits consistently applied to
similarly-situated service providers who hold equity; in no event however shall
the Employer be authorized to reduce the Executive’s Base Salary then in effect
without the Executive’s consent), (iv) the Executive is not permitted by the
Employer to take an unpaid leave of absence related to the serious illness of a
member of his immediate family, or other personal emergency, (v) there is a
material failure, after ten (10) days notice and opportunity to cure, by the
Employer to perform any of its obligations to the Executive under this
Agreement, (vi) the Employer relocates its executive offices to a location more
than twenty-five (25) miles from Irvine, California, or (vii) the failure of any
successor to honor any term of this Agreement. In connection with any such
resignation, if applicable, the Executive shall also resign all officer and
director positions with the Employer and Affiliates, including as a member of
the Board.

 

-11-



--------------------------------------------------------------------------------

8.6 Effect of Termination. Provisions of this Agreement shall survive any
termination if so provided in this Agreement or if necessary or desirable to
accomplish the purposes of other surviving provisions, including without
limitation the Executive’s obligations under Sections 6 and 7 of this Agreement.
Upon termination by either the Executive or the Employer, all rights, duties and
obligations of the Executive and the Employer to each other shall cease, except
as otherwise expressly provided in this Agreement. The Executive recognizes
that, except as expressly provided in Section 5.3 hereof, no compensation is
earned or will be paid after termination of employment. Nothing in this
Agreement is intended or shall be construed to affect any insurance proceeds to
which the Executive or the Executive’s beneficiary may be entitled or the
Executive’s right in any vested equity awards.

9. Section 409A. Notwithstanding any other provision of this Agreement to the
contrary:

9.1 It is the intent of the parties that payments and benefits under this
Agreement comply with or be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively “Section 409A”); provided, that nothing herein shall be
construed as a representation, promise or guarantee by the Employer as to the
tax treatment of any payment or benefit that may be paid or provided pursuant to
this Agreement.

9.2 If at the time of the Executive’s separation from service, the Executive is
a “specified employee,” as hereinafter defined, any and all amounts payable
under Section 5 in connection with such separation from service that constitute
deferred compensation subject to Section 409A, as determined by the Employer in
its sole discretion, and that would (but for this sentence) be payable within
six (6) months following such separation from service, shall instead be paid on
the date that follows the date of such separation from service by six (6) months
(or upon death if earlier). For purposes of the preceding sentence, “separation
from service” shall be determined in a manner consistent with subsection
(a)(2)(A)(i) of Section 409A and the term “specified employee” shall mean an
individual determined by the Employer to be a specified employee as defined in
subsection (a)(2)(B)(i) of Section 409A.

9.3 Each payment made under this Agreement shall be treated as a separate
payment and any right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.

9.4 If the Executive is required to execute (and to not revoke) a timely and
effective Release as provided for in Exhibit A in exchange for any payments or
benefits hereunder, and the period available to execute (and to not revoke) the
Release spans the end of a calendar year, any payment contingent on the
execution of the Release shall not be made until the second calendar year, as
required by the applicable terms of this Agreement and Section 409A.

9.5 Any reimbursement provided for under this Agreement that would constitute
nonqualified deferred compensation subject to Section 409A shall be subject to
the following additional rules: (i) no reimbursement of any such expense shall
affect the Executive’s right to reimbursement of any such expense in any other
calendar year; (ii) reimbursement of the

 

-12-



--------------------------------------------------------------------------------

expense shall be made, if at all, promptly, but not later than the end of the
calendar year following the calendar year in which the expense was incurred; and
(iii) the right to reimbursement shall not be subject to liquidation or exchange
for any other benefit.

10. Assignment. This Agreement shall not be assignable, in whole or in part, by
either party without the written consent of the other party, except that Parent
may, without the consent of the Executive, assign its rights and obligations
under this Agreement, and/or cause the Company to assign its rights and
obligations under this Agreement, to any corporation, firm or other business
entity (i) with or into which the Company or Parent may merge or consolidate, or
(ii) to which the Company or Parent may sell or transfer all or substantially
all of its assets or of which 50% or more of the equity investment and of the
voting control is owned, directly or indirectly, by, or is under common
ownership with, Parent. Upon such assignment, Parent or the Company, as the case
may be, shall obtain the assignee’s written agreement enforceable by the
Executive to assume and perform, from and after the date of such assignment, the
terms, conditions, and provisions imposed by this Agreement upon the Employer
and assigned to the assignee. After any such assignment and such written
agreement by the assignee, the Employer shall be discharged from all further
liability hereunder with respect to the matters so assigned and such assignee
shall thereafter be deemed to be the Employer to the extent of such assignment
for the purposes of all provisions of this Agreement including this Section 10.

11. Definitions. For purposes of this Agreement, the following definitions
apply:

11.1 “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with Parent, where control
may be by management authority, equity interest or otherwise.

11.2 “Change-in-Control” means the occurrence, following the date of this
Agreement, of (i) a sale or transfer (other than by way of merger or
consolidation), of all or substantially all of Parent’s assets to any Person,
(ii) any merger, consolidation or other business combination transaction of
Parent with or into another corporation, entity or Person, other than a
transaction in which the holders of at least a majority of the shares of voting
capital stock of Parent outstanding immediately prior to such transaction
continue to hold (either by such shares remaining outstanding or by their being
converted into shares of voting capital stock of the surviving entity) a
majority of the total voting power represented by the shares of voting capital
stock of Parent (or the surviving entity) outstanding immediately after such
transaction, or (iii) the direct or indirect acquisition (including by way of a
tender or exchange offer) by any Person, or Persons acting as a group, of
beneficial ownership or a right to acquire beneficial ownership of shares
representing more than 50% of the total voting power of the then-outstanding
shares of capital stock of Parent.

11.3 “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours or on or off Employer
premises) during the Executive’s employment that relate either to the business
of the Employer or any Affiliate or to any prospective activity of the Employer
or any Affiliate or that result from any work performed by the Executive for the
Employer or any Affiliate or that make use of Confidential Information or any of
the equipment or facilities of the Employer or any Affiliate.

 

-13-



--------------------------------------------------------------------------------

11.4 “Person” means an individual, a corporation, a limited liability company,
an association, a partnership, an estate, a trust or any other entity or
organization, other than the Company, Parent or any Affiliate.

12. Miscellaneous.

12.1 Governing Law. This Agreement is made and shall be construed under the laws
of the State of California without regard to its conflicts of law principles.

12.2 Prior Agreements. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof and supersedes all prior
agreements and understanding with respect to such subject matter (including
without limitation the Prior Employment Agreement), and the parties hereto have
made no agreements, representations or warranties relating to the subject matter
of this Agreement which are not set forth herein. Notwithstanding the foregoing,
this Agreement shall not supersede any effective assignment of intellectual
property to the Company or any of its affiliates pursuant to the Prior
Employment Agreement or constitute a waiver by the Company, Parent or any
Affiliate of any rights they have or may have under the Prior Employment
Agreement with respect to confidentiality, intellectual property and similar
obligations imposed upon Employee.

12.3 Non-Disclosure. The Executive will not disclose the terms of this Agreement
to any other employee of the Employer without the prior written consent of the
Board.

12.4 Tax Treatment. The Employer may withhold from all compensation payable
pursuant hereto all sums which in the determination of the Company are required
to be withheld under all federal, state and local laws, including governmental
regulations or rulings, with respect to payment of compensation, benefits or
perquisites. Without limiting the generality of foregoing, in connection with
any compensation subject to tax withholding that is attributable to the exercise
of a Parent stock option or to the vesting of, or the delivery of Parent stock
upon the vesting of, other Parent equity, in each case upon or following
termination of the Executive’s employment under Section 8.1, Section 8.4 or
Section 8.5, where in Parent’s determination the Executive would be precluded by
law or the Employer’s trading policies from selling Parent stock in an amount
sufficient to pay the minimum required withholding associated with such
exercise, vesting or delivery, Parent may either (i) provide for share
withholding to enable the Executive to pay up to the full amount of such minimum
required withholding, or (ii) extend, to the extent permitted under Section 409A
(as determined by Parent), the final exercise date of such option or the vesting
date of such other Parent equity to a date when in Parent’s reasonable
expectation the Executive will no longer be subject to such trading limitations.
The Employer’s treatment under this Section 12.4 of remuneration for any period
shall be without prejudice to the Employer’s right, exercisable in its
discretion, to report such remuneration as it determines to be appropriate or to
treat differently remuneration payable for any other period.

 

-14-



--------------------------------------------------------------------------------

12.5 Amendments. No amendment or modification of this Agreement shall be deemed
effective unless made in writing signed by the parties hereto.

12.6 No Waiver. No term or condition of this Agreement shall be deemed to have
been waived nor shall there be any estoppel to enforce any provisions of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought. Any written waiver shall not be
deemed a continuing waiver unless specifically stated, shall operate only as to
the specific term or condition waived and shall not constitute a waiver of such
term or condition for the future or as to any act other than that specifically
waived.

12.7 Severability. To the extent any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted and the remainder of
such provision and of this Agreement shall be unaffected and shall continue in
full force and effect. In furtherance and not in limitation of the foregoing,
should the duration or geographical extent of, or business activities covered by
any provision of this Agreement be in excess of that which is valid and
enforceable under applicable law, then such provision shall be construed to
cover only that duration, extent or activities which may validly and enforceably
be covered. The Executive acknowledges the uncertainty of the law in this
respect and expressly stipulates that this Agreement shall be given the
construction which renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable law.

12.8 Attorneys’ Fees. In the event either party brings a claim relating to or
arising out of the breach, interpretation, or enforcement of this Agreement, the
prevailing party shall be entitled to recover such party’s reasonable attorneys’
fees and costs with regard to such claim.

12.9 Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered when
delivered personally or four days after being mailed by registered or certified
mail, return receipt requested, or one day after being sent by private overnight
courier addressed as set forth below, or if sent by facsimile transmission, on
the first business day after transmission provided that an original copy has
been deposited in the U.S. mail:

If to Executive, to:

Russell Bendel

21 Corn Flower Street

Coto De Caza, CA 92679

If by fax, to: (949) 852-4650

If to the Employer, the Company, Parent, or the Board, to:

Christopher Reilly

KarpReilly LLC

104 Field Point Road

Greenwich, CT 06830

If by fax, to: (203) 504-9912

 

-15-



--------------------------------------------------------------------------------

With a copy that does not constitute notice to:

Carl Marcellino

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

or to such other address as such party may indicate by a notice delivered to the
other party hereto.

*         *         *

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

THE COMPANY: By:

/s/ Ira Fils

Name: Ira Fils Title: Chief Financial Officer PARENT: By:

/s/ Ira Fils

Name: Ira Fils Title: Chief Financial Officer THE EXECUTIVE:

/s/ Russell Bendel

Name: Russell Bendel

 

-17-



--------------------------------------------------------------------------------

Exhibit A

Form of

Release of Claims

FOR AND IN CONSIDERATION OF the pay and benefits to be provided to me in
connection with the termination of my employment, as set forth in the Amended
and Restated Employment Agreement between and among me, The Habit Restaurants,
LLC, a Delaware Limited Liability Company (the “Company”) and The Habit
Restaurants, Inc. (“Parent”) (the Company and Parent being hereinafter referred
to collectively as the “Employer”) dated as of July 1, 2015 (“Agreement”), which
are conditioned upon my signing this Release of Claims and to which I am not
otherwise entitled, and for other good and valuable consideration, I, on my own
behalf and on behalf of my heirs, executors, beneficiaries and personal
representatives, and all others connected with me, hereby release and forever
discharge Parent and its subsidiaries, including the Company, and other
affiliates and all of their respective past, present and future officers,
directors, shareholders, employees, agents, general and limited partners,
members, managers, joint venturers, employee benefits plans, representatives,
successors and assigns, and all others connected with any of them, both
individually and in their official capacities, from any and all causes of
action, rights and claims, of any nature or type, known or unknown, which I have
had in the past, now have, or might now have, through the date of my signing of
this Release of Claims, including, but not limited to, any such causes of
action, rights or claims in any way resulting from, arising out of or connected
with my employment by, investment in, or other relationship with the Employer or
any of Parent’s affiliates or the termination of that employment, investment
and/or relationship or pursuant to any federal, state or local law, regulation
or other requirement (including without limitation Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and the wage and hour, wage payment and fair employment
practices laws of the state or states in which I have provided services to the
Employer or any of Parent’s affiliates, each as amended from time to time);
provided that nothing herein shall be a release of my rights to enforce: (i) any
right or claim for indemnification pursuant to applicable law or the governing
documents of Parent or the Company, (ii) any right or claim to vested benefits
including but not limited to pension or 401(k) benefits, if any, (iii) my rights
in any vested equity interest in Parent or the Company, (iv) any right I may
have to continued coverage under the Employer’s group health and dental plans
pursuant to the federal law known as “COBRA”, or (v) my rights to enforce any
provision of the Agreement or the Limited Liability Company Agreement of the
Company, as amended.

In signing this Release of Claims, I acknowledge that I have had a reasonable
amount of time to consider the terms of this Release of Claims and that I am
signing this Release of Claims voluntarily and with a full understanding of its
terms.

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to 21 days (or such longer period as the
Employer may specify in order to render this Release of Claims fully effective)
from the later of the date my employment with the Employer terminates and the
date I receive this Release of Claims. I also acknowledge that I am advised by
Parent and its subsidiaries and other affiliates, including the Company, to seek
the advice of an attorney prior to signing this Release of Claims; that I have
had sufficient time to



--------------------------------------------------------------------------------

consider this Release of Claims and to consult with an attorney, if I wished to
do so, or to consult with any other person of my choosing before signing; and
that I am signing this Release of Claims voluntarily and with a full
understanding of its terms.

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within 7 days of the date of my signing by written notice to
the Chief Financial Officer of the Company and that this Release of Claims will
take effect only upon the expiration of such seven-day revocation period and
only if I have not timely revoked it.

With respect to the matters herein stated as the subject of release, I do hereby
waive and relinquish any and all rights which I may have under the provisions of
Section 1542 of the Civil Code of the State of California, which Section reads
as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”

I understand that nothing contained in this Release of Claims shall be construed
to prohibit me from filing a charge with or participating in any investigation
or proceeding conducted by the federal Equal Employment Opportunity Commission
or a comparable state or local agency, provided, however, that I hereby agree to
waive my right to recover monetary damages or other individual relief in any
charge, complaint or lawsuit filed by me or by anyone else on my behalf.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:                                          
                                             Name (please print):
                                                                      Date
Signed:                                          
                                       

 

2



--------------------------------------------------------------------------------

Exhibit B

Invention Assignment Notice

You are hereby notified that the Amended and Restated Employment Agreement
between and among you, The Habit Restaurants, LLC and The Habit Restaurants,
Inc. dated as of July 1, 2015, does not apply to any invention which qualifies
fully under the provisions of Section 2870 of the California Labor Code.
Following is the text of California Labor Code § 2870:

CALIFORNIA LABOR CODE SECTION 2870

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

THE HABIT RESTAURANTS, LLC By:                                          
                                            

I acknowledge receiving a copy of this Invention Assignment Notice:

 

 

Russ Bendel Date:                                          
                                                          

 

3